Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-15-00116-CV

                             Lee WEIR, Mike Weir and Al Weir,
                                       Appellants

                                          v.
                                 Holt Texas, LTD. d/b
                            HOLT TEXAS, LTD. d/b/a Holt Cat,
                                       Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-00097
                         Honorable Gloria Saldaña, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellee’s Motion to Dismiss Appeal, asserting this appeal should
be dismissed because appellants failed to timely file a notice of appeal, is DENIED AS MOOT.

       It is ORDERED that costs of appeal are assessed appellants.

       SIGNED April 8, 2015


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice